The opinion of the Court was delivered by
Bermudez, C. J.
This is an application for a prohibition and certiorari. The complaint is: That tbe district judge lias undertaken, over tbe objection made to bis jurisdiction, to issue a mandamus to tbe police jury to compel them to make provision for tbe payment of a judgment for $75, rendered by tbe third justice of tbe peace in tbe parish.
Tbe grounds of tbe complaint are: That tbe district court is incompetent to enforce a judgment of a justice of tbe peace, and that, in tbe case in which tbe judgment was rendered, the justice of the peace bad granted a new trial, thus leaving' matters as though no judgment bad been rendered.
*986The objection to the jurisdiction of the district couriin the premises was overruled and the court reudered judgment simultaneously on the merits.
The district judge returns, maintaining his jurisdiction in the premises.
It is unnecessary to inquire whether the judgmont alleged to have been rendered by the justice and sought to be enforced before the district court is or not in existence and valid.
It suffices to say, even if it be a valid judgment, that it does not appertain to the district court to see to its execution.
The Code of Practice, Article 629, provides : “ It is for the Court, whether appellate or inferior, which has rendered the judgment, to take cognizance of the manner of its execution, when the proper manner of executing it is to be determined.”
An anterior article, 617, declares that the execution of judgments belongs to the courts by which the causes have been tried, and the jurisprudence on the subject is that it belongs to the court which has reudered the judgment to regulate the mode of its execution, aud that the Supreme Court will not interfere except in clear cases of injustice or oppression. Compton vs. Aireal, 9 Ann. 496; Donnell vs. Parrott, 13 Ann. 253; 7 N. S. 658; 8 M. 63.
It appears from the pleadings here that the existence and validity of the judgment sought to be enforced are°denied. This is an issue which the district court was incompetent to deteimine, and which belongs exclusively to the justice’s court, by which it is claimed to have been rendered.
It is clear that the objection to the jurisdiction of the district court ought not to have been overruled, and that the district court cannot proceed to execute the judgment rendered, making the mandamus peremptory on the police jury.
It is therefore ordered and decreed that the judgment rendered by the district court be declared invalid and that the prohibition asked be made peremptory.